

115 S733 RS: Sportsmen's Act
U.S. Senate
2017-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 154115th CONGRESS1st SessionS. 733[Report No. 115–116]IN THE SENATE OF THE UNITED STATESMarch 27, 2017Ms. Murkowski (for herself, Mr. Heinrich, Mr. Risch, Mr. Manchin, Ms. Heitkamp, Mrs. Fischer, Mr. Daines, Mr. Hoeven, Mr. Strange, Mr. Alexander, Mr. Tester, Mrs. McCaskill, Mr. Kaine, Ms. Klobuchar, Mr. Portman, and Mr. Donnelly) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesJune 22, 2017Reported by Ms. Murkowski, without amendmentA BILLTo protect and enhance opportunities for recreational hunting, fishing, and shooting, and for other
			 purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Sportsmen's Act.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definition of Secretary.TITLE I—National policySec. 101. Congressional declaration of national policy.TITLE II—Sportsmen’s access to Federal landSec. 201. Definitions.Sec. 202. Federal land open to hunting, fishing, and recreational shooting.Sec. 203. Closure of Federal land to hunting, fishing, and recreational shooting.Sec. 204. Shooting ranges.Sec. 205. Federal action transparency.Sec. 206. Identifying opportunities for recreation, hunting, and fishing on Federal land.Sec. 207. Amendments to the Federal Land Transaction Facilitation Act.TITLE III—Filming on Federal Land Management Agency landSec. 301. Commercial filming.TITLE IV—Wildlife and habitat conservationSec. 401. Amendments to Pittman-Robertson Wildlife Restoration Act.Sec. 402. Wildlife and Hunting Heritage Conservation Council Advisory Committee.TITLE V—Bows and wildlife managementSec. 501. Bows in parks.Sec. 502. Wildlife management in parks.TITLE VI—MiscellaneousSec. 601. Respect for treaties and rights.Sec. 602. No priority.Sec. 603. State authority for fish and wildlife. 2.Definition of SecretaryIn this Act, the term Secretary means the Secretary of the Interior.
		INational policy
			101.Congressional declaration of national policy
 (a)In generalCongress declares that it is the policy of the United States that Federal departments and agencies, in accordance with the missions of the departments and agencies, Executive Orders 12962 and 13443 (60 Fed. Reg. 30769 (June 7, 1995); 72 Fed. Reg. 46537 (August 16, 2007)), and applicable law, shall—
 (1)facilitate the expansion and enhancement of hunting, fishing, and recreational shooting opportunities on Federal land, in consultation with the Wildlife and Hunting Heritage Conservation Council, the Sport Fishing and Boating Partnership Council, State and tribal fish and wildlife agencies, and the public;
 (2)conserve and enhance aquatic systems and the management of game species and the habitat of those species on Federal land, including through hunting and fishing, in a manner that respects—
 (A)State management authority over wildlife resources; and (B)private property rights; and
 (3)consider hunting, fishing, and recreational shooting opportunities as part of all Federal plans for land, resource, and travel management.
 (b)ExclusionIn this Act, the term fishing does not include commercial fishing in which fish are harvested, either in whole or in part, that are intended to enter commerce through sale.
				IISportsmen’s access to Federal land
 201.DefinitionsIn this title: (1)Federal landThe term Federal land means—
 (A)any land in the National Forest System (as defined in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a))) that is administered by the Secretary of Agriculture, acting through the Chief of the Forest Service; and
 (B)public lands (as defined in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702)), the surface of which is administered by the Secretary, acting through the Director of the Bureau of Land Management.
 (2)Secretary concernedThe term Secretary concerned means— (A)the Secretary of Agriculture, with respect to land described in paragraph (1)(A); and
 (B)the Secretary, with respect to land described in paragraph (1)(B). 202.Federal land open to hunting, fishing, and recreational shooting (a)In generalSubject to subsection (b), Federal land shall be open to hunting, fishing, and recreational shooting, in accordance with applicable law, unless the Secretary concerned closes an area in accordance with section 203.
 (b)Effect of partNothing in this title opens to hunting, fishing, or recreational shooting any land that is not open to those activities as of the date of enactment of this Act.
				203.Closure of Federal land to hunting, fishing, and recreational shooting
				(a)Authorization
 (1)In generalSubject to paragraph (2) and in accordance with section 302(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1732(b)), the Secretary concerned may designate any area on Federal land in which, and establish any period during which, for reasons of public safety, administration, or compliance with applicable laws, no hunting, fishing, or recreational shooting shall be permitted.
 (2)RequirementIn making a designation under paragraph (1), the Secretary concerned shall designate the smallest area for the least amount of time that is required for public safety, administration, or compliance with applicable laws.
					(b)Closure procedures
 (1)In generalExcept in an emergency, before permanently or temporarily closing any Federal land to hunting, fishing, or recreational shooting, the Secretary concerned shall—
 (A)consult with State fish and wildlife agencies; and (B)provide public notice and opportunity for comment under paragraph (2).
						(2)Public notice and comment
 (A)In generalPublic notice and comment shall include— (i)a notice of intent—
 (I)published in advance of the public comment period for the closure— (aa)in the Federal Register;
 (bb)on the website of the applicable Federal agency; (cc)on the website of the Federal land unit, if available; and
 (dd)in at least 1 local newspaper; (II)made available in advance of the public comment period to local offices, chapters, and affiliate organizations in the vicinity of the closure that are signatories to the memorandum of understanding entitled Federal Lands Hunting, Fishing, and Shooting Sports Roundtable Memorandum of Understanding; and
 (III)that describes— (aa)the proposed closure; and
 (bb)the justification for the proposed closure, including an explanation of the reasons and necessity for the decision to close the area to hunting, fishing, or recreational shooting; and
 (ii)an opportunity for public comment for a period of— (I)not less than 60 days for a permanent closure; or
 (II)not less than 30 days for a temporary closure. (B)Final decisionIn a final decision to permanently or temporarily close an area to hunting, fishing, or recreation shooting, the Secretary concerned shall—
 (i)respond in a reasoned manner to the comments received; (ii)explain how the Secretary concerned resolved any significant issues raised by the comments; and
 (iii)show how the resolution led to the closure. (c)Temporary closures (1)In generalA temporary closure under this section may not exceed a period of 180 days.
 (2)RenewalExcept in an emergency, a temporary closure for the same area of land closed to the same activities—
 (A)may not be renewed more than 3 times after the first temporary closure; and (B)must be subject to a separate notice and comment procedure in accordance with subsection (b)(2).
 (3)Effect of temporary closureAny Federal land that is temporarily closed to hunting, fishing, or recreational shooting under this section shall not become permanently closed to that activity without a separate public notice and opportunity to comment in accordance with subsection (b)(2).
 (d)ReportingOn an annual basis, the Secretaries concerned shall— (1)publish on a public website a list of all areas of Federal land temporarily or permanently subject to a closure under this section; and
 (2)submit to the Committee on Energy and Natural Resources and the Committee on Agriculture, Nutrition, and Forestry of the Senate and the Committee on Natural Resources and the Committee on Agriculture of the House of Representatives a report that identifies—
 (A)a list of each area of Federal land temporarily or permanently subject to a closure; (B)the acreage of each closure; and
 (C)a survey of— (i)the aggregate areas and acreage closed under this section in each State; and
 (ii)the percentage of Federal land in each State closed under this section with respect to hunting, fishing, and rec­re­a­tion­al shooting.
 (e)ApplicationThis section shall not apply if the closure is— (1)less than 14 days in duration; and
 (2)covered by a special use permit. 204.Shooting ranges (a)In generalExcept as provided in subsection (b), the Secretary concerned may, in accordance with this section and other applicable law, lease or permit the use of Federal land for a shooting range.
 (b)ExceptionThe Secretary concerned shall not lease or permit the use of Federal land for a shooting range, within—
 (1)a component of the National Landscape Conservation System; (2)a component of the National Wilderness Preservation System;
 (3)any area that is— (A)designated as a wilderness study area;
 (B)administratively classified as— (i)wilderness-eligible; or
 (ii)wilderness-suitable; or (C)a primitive or semiprimitive area;
 (4)a national monument, national volcanic monument, or national scenic area; or (5)a component of the National Wild and Scenic Rivers System (including areas designated for study for potential addition to the National Wild and Scenic Rivers System).
					205.Federal action transparency
				(a)Modification of equal access to justice provisions
 (1)Agency proceedingsSection 504 of title 5, United States Code, is amended— (A)in subsection (c)(1), by striking , United States Code;
 (B)by redesignating subsection (f) as subsection (i); and (C)by striking subsection (e) and inserting the following:
							
 (e)(1)Not later than March 31 of the first fiscal year beginning after the date of enactment of the Sportsmen's Act, and every fiscal year thereafter, the Chairman of the Administrative Conference of the United States, after consultation with the Chief Counsel for Advocacy of the Small Business Administration, shall submit to Congress and make publicly available online a report on the amount of fees and other expenses awarded during the preceding fiscal year under this section.
 (2)Each report under paragraph (1) shall describe the number, nature, and amount of the awards, the claims involved in the controversy, and any other relevant information that may aid Congress in evaluating the scope and impact of such awards.
 (3)(A)Each report under paragraph (1) shall account for all payments of fees and other expenses awarded under this section that are made pursuant to a settlement agreement, regardless of whether the settlement agreement is sealed or otherwise subject to a nondisclosure provision.
 (B)The disclosure of fees and other expenses required under subparagraph (A) shall not affect any other information that is subject to a nondisclosure provision in a settlement agreement.
 (f)As soon as practicable, and in any event not later than the date on which the first report under subsection (e)(1) is required to be submitted, the Chairman of the Administrative Conference of the United States shall create and maintain online a searchable database containing, with respect to each award of fees and other expenses under this section made on or after the date of enactment of the Sportsmen's Act, the following information:
 (1)The case name and number of the adversary adjudication, if available, hyperlinked to the case, if available.
 (2)The name of the agency involved in the adversary adjudication. (3)A description of the claims in the adversary adjudication.
 (4)The name of each party to whom the award was made as such party is identified in the order or other court document making the award.
 (5)The amount of the award. (6)The basis for the finding that the position of the agency concerned was not substantially justified.
 (g)The online searchable database described in subsection (f) may not reveal any information the disclosure of which is prohibited by law or a court order.
 (h)The head of each agency shall provide to the Chairman of the Administrative Conference of the United States in a timely manner all information requested by the Chairman to comply with the requirements of subsections (e), (f), and (g)..
 (2)Court casesSection 2412(d) of title 28, United States Code, is amended by adding at the end the following:  (5)(A)Not later than March 31 of the first fiscal year beginning after the date of enactment of the Sportsmen's Act, and every fiscal year thereafter, the Chairman of the Administrative Conference of the United States shall submit to Congress and make publicly available online a report on the amount of fees and other expenses awarded during the preceding fiscal year pursuant to this subsection.
 (B)Each report under subparagraph (A) shall describe the number, nature, and amount of the awards, the claims involved in the controversy, and any other relevant information that may aid Congress in evaluating the scope and impact of such awards.
 (C)(i)Each report under subparagraph (A) shall account for all payments of fees and other expenses awarded under this subsection that are made pursuant to a settlement agreement, regardless of whether the settlement agreement is sealed or otherwise subject to a nondisclosure provision.
 (ii)The disclosure of fees and other expenses required under clause (i) shall not affect any other information that is subject to a nondisclosure provision in a settlement agreement.
 (D)The Chairman of the Administrative Conference of the United States shall include and clearly identify in each annual report under subparagraph (A), for each case in which an award of fees and other expenses is included in the report—
 (i)any amounts paid under section 1304 of title 31 for a judgment in the case; (ii)the amount of the award of fees and other expenses; and
 (iii)the statute under which the plaintiff filed suit. (6)As soon as practicable, and in any event not later than the date on which the first report under paragraph (5)(A) is required to be submitted, the Chairman of the Administrative Conference of the United States shall create and maintain online a searchable database containing, with respect to each award of fees and other expenses under this subsection made on or after the date of enactment of the Sportsmen's Act, the following information:
 (A)The case name and number, hyperlinked to the case, if available. (B)The name of the agency involved in the case.
 (C)The name of each party to whom the award was made as such party is identified in the order or other court document making the award.
 (D)A description of the claims in the case. (E)The amount of the award.
 (F)The basis for the finding that the position of the agency concerned was not substantially justified.
 (7)The online searchable database described in paragraph (6) may not reveal any information the disclosure of which is prohibited by law or a court order.
 (8)The head of each agency (including the Attorney General of the United States) shall provide to the Chairman of the Administrative Conference of the United States in a timely manner all information requested by the Chairman to comply with the requirements of paragraphs (5), (6), and (7)..
 (3)Technical and conforming amendmentsSection 2412 of title 28, United States Code, is amended— (A)in subsection (d)(3), by striking United States Code,; and
 (B)in subsection (e)— (i)by striking of section 2412 of title 28, United States Code, and inserting of this section; and
 (ii)by striking of such title and inserting of this title. (b)Judgment Fund transparencySection 1304 of title 31, United States Code, is amended by adding at the end the following:
					
 (d)Beginning not later than the date that is 60 days after the date of enactment of the Sportsmen's Act, and unless the disclosure of such information is otherwise prohibited by law or a court order, the Secretary of the Treasury shall make available to the public on a website, as soon as practicable, but not later than 30 days after the date on which a payment under this section is tendered, the following information with regard to that payment:
 (1)The name of the specific agency or entity whose actions gave rise to the claim or judgment. (2)The name of the plaintiff or claimant.
 (3)The name of counsel for the plaintiff or claimant. (4)The amount paid representing principal liability, and any amounts paid representing any ancillary liability, including attorney fees, costs, and interest.
 (5)A brief description of the facts that gave rise to the claim. (6)The name of the agency that submitted the claim.. 
				206.Identifying opportunities for recreation, hunting, and fishing on Federal land
 (a)DefinitionsIn this section: (1)SecretaryThe term Secretary means—
 (A)the Secretary, with respect to land administered by— (i)the Director of the National Park Service;
 (ii)the Director of the United States Fish and Wildlife Service; and (iii)the Director of the Bureau of Land Management; and
 (B)the Secretary of Agriculture, with respect to land administered by the Chief of the Forest Service. (2)State or regional officeThe term State or regional office means—
 (A)a State office of the Bureau of Land Management; or (B)a regional office of—
 (i)the National Park Service; (ii)the United States Fish and Wildlife Service; or
 (iii)the Forest Service. (3)Travel management planThe term travel management plan means a plan for the management of travel—
 (A)with respect to land under the jurisdiction of the National Park Service, on park roads and designated routes under section 4.10 of title 36, Code of Federal Regulations (or successor regulations);
 (B)with respect to land under the jurisdiction of the United States Fish and Wildlife Service, on the land under a comprehensive conservation plan prepared under section 4(e) of the National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd(e));
 (C)with respect to land under the jurisdiction of the Forest Service, on National Forest System land under part 212 of title 36, Code of Federal Regulations (or successor regulations); and
 (D)with respect to land under the jurisdiction of the Bureau of Land Management, under a resource management plan developed under the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.).
						(b)Priority lists required
 (1)In generalNot later than 1 year after the date of enactment of this Act, and biennially thereafter during the 10-year period beginning on the date on which the first priority list is completed, the Secretary shall prepare a priority list, to be made publicly available on the website of the applicable Federal agency referred to in subsection (a)(1), which shall identify the location and acreage of land within the jurisdiction of each State or regional office on which the public is allowed, under Federal or State law, to hunt, fish, or use the land for other recreational purposes but—
 (A)to which there is no public access or egress; or (B)to which public access or egress to the legal boundaries of the land is significantly restricted (as determined by the Secretary).
 (2)Minimum sizeAny land identified under paragraph (1) shall consist of contiguous acreage of at least 640 acres. (3)ConsiderationsIn preparing the priority list required under paragraph (1), the Secretary shall consider with respect to the land—
 (A)whether access is absent or merely restricted, including the extent of the restriction; (B)the likelihood of resolving the absence of or restriction to public access;
 (C)the potential for recreational use; (D)any information received from the public or other stakeholders during the nomination process described in paragraph (5); and
 (E)any other factor as determined by the Secretary. (4)Adjacent land statusFor each parcel of land on the priority list, the Secretary shall include in the priority list whether resolving the issue of public access or egress to the land would require acquisition of an easement, right-of-way, or fee title from—
 (A)another Federal agency; (B)a State, local, or tribal government; or
 (C)a private landowner. (5)Nomination processIn preparing a priority list under this section, the Secretary shall provide an opportunity for members of the public to nominate parcels for inclusion on the priority list.
 (c)Access optionsWith respect to land included on a priority list described in subsection (b), the Secretary shall develop and submit to the Committees on Appropriations and Energy and Natural Resources of the Senate and the Committees on Appropriations and Natural Resources of the House of Representatives a report on options for providing access that—
 (1)identifies how public access and egress could reasonably be provided to the legal boundaries of the land in a manner that minimizes the impact on wildlife habitat and water quality;
 (2)specifies the steps recommended to secure the access and egress, including acquiring an easement, right-of-way, or fee title from a willing owner of any land that abuts the land or the need to coordinate with State land management agencies or other Federal, State, or tribal governments to allow for such access and egress; and
 (3)is consistent with the travel management plan in effect on the land. (d)Protection of personally identifying informationIn making the priority list and report prepared under subsections (b) and (c) available, the Secretary shall ensure that no personally identifying information is included, such as names or addresses of individuals or entities.
 (e)Willing ownersFor purposes of providing any permits to, or entering into agreements with, a State, local, or tribal government or private landowner with respect to the use of land under the jurisdiction of the government or landowner, the Secretary shall not take into account whether the State, local, or tribal government or private landowner has granted or denied public access or egress to the land.
 (f)Means of public access and egress includedIn considering public access and egress under subsections (b) and (c), the Secretary shall consider public access and egress to the legal boundaries of the land described in those subsections, including access and egress—
 (1)by motorized or non-motorized vehicles; and (2)on foot or horseback.
					(g)Effect
 (1)In generalThis section shall have no effect on whether a particular recreational use shall be allowed on the land included in a priority list under this section.
 (2)Effect of allowable uses on agency considerationIn preparing the priority list under subsection (b), the Secretary shall only consider recreational uses that are allowed on the land at the time that the priority list is prepared.
					207.Amendments to the Federal Land Transaction Facilitation Act
 (a)In generalThe Federal Land Transaction Facilitation Act (43 U.S.C. 2301 et seq.) is amended— (1)in section 203(2) (43 U.S.C. 2302(2)), in the matter preceding subparagraph (A), by striking on the date of enactment of this Act was and inserting is;
 (2)in section 205 (43 U.S.C. 2304)— (A)in subsection (a), by striking (as in effect on the date of enactment of this Act); and
 (B)by striking subsection (d); (3)in section 206 (43 U.S.C. 2305), by striking subsection (f); and
 (4)in section 207(b) (43 U.S.C. 2306(b))— (A)in paragraph (1)—
 (i)by striking 96–568 and inserting 96–586; and (ii)by striking or at the end;
 (B)in paragraph (2)— (i)by inserting Public Law 105–263; before 112 Stat.; and
 (ii)by striking the period at the end and inserting a semicolon; and (C)by adding at the end the following:
							
 (3)the White Pine County Conservation, Recreation, and Development Act of 2006 (Public Law 109–432; 120 Stat. 3028);
 (4)the Lincoln County Conservation, Recreation, and Development Act of 2004 (Public Law 108–424; 118 Stat. 2403);
 (5)subtitle F of title I of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1032);
 (6)subtitle O of title I of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1075);
 (7)section 2601 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1108); or
 (8)section 2606 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1121).. (b)Transfer of funds to treasuryOf the amounts deposited in the Federal Land Disposal Account established by section 206 of the Federal Land Transaction Facilitation Act (43 U.S.C. 2305), there shall be transferred to the general fund of the Treasury $1,000,000 for each of fiscal years 2018 through 2027.
				IIIFilming on Federal Land Management Agency land
			301.Commercial filming
 (a)In generalSection 1 of Public Law 106–206 (16 U.S.C. 460l–6d) is amended— (1)by redesignating subsections (a) through (f) as subsections (b) through (g), respectively;
 (2)by inserting before subsection (b) (as so redesignated) the following:  (a)Definition of secretaryThe term Secretary means the Secretary of the Interior or the Secretary of Agriculture, as applicable, with respect to land under the respective jurisdiction of the Secretary.;
 (3)in subsection (b) (as so redesignated)— (A)in paragraph (1)—
 (i)in the first sentence— (I)by striking of the Interior or the Secretary of Agriculture (hereafter individually referred to as the Secretary with respect to land (except land in a System unit as defined in section 100102 of title 54, United States Code) under their respective jurisdictions); and
 (II)by striking or similar projects; (ii)in subparagraph (A), by striking or similar project; and
 (iii)in subparagraph (B), by inserting , except in the case of film crews of three or fewer individuals before the period at the end; and (B)by adding at the end the following:
							
 (3)Fee scheduleNot later than 180 days after the date of enactment of the Sportsmen's Act, to enhance consistency in the management of Federal land, the Secretaries shall publish a single joint land use fee schedule for commercial filming and still photography.;
 (4)in subsection (c) (as so redesignated), in the second sentence, by striking subsection (a) and inserting subsection (b); (5)in subsection (d) (as so redesignated), in the heading, by inserting Commercial before Still;
 (6)in paragraph (1) of subsection (f) (as so redesignated), by inserting in accordance with the Federal Lands Recreation Enhancement Act (16 U.S.C. 6801 et seq.), after without further appropriation,; (7)in subsection (g) (as so redesignated)—
 (A)by striking The Secretary shall and inserting the following:  (1)In generalThe Secretary shall; and
 (B)by adding at the end the following:  (2)ConsiderationsThe Secretary shall not consider subject matter or content as a criterion for issuing or denying a permit under this Act.; and
 (8)by adding at the end the following:  (h)Exemption from commercial filming or still photography permits and feesThe Secretary shall not require persons holding commercial use authorizations or special recreation permits to obtain an additional permit or pay a fee for commercial filming or still photography under this Act if the filming or photography conducted is—
 (1)incidental to the permitted activity that is the subject of the commercial use authorization or special recreation permit; and
 (2)the holder of the commercial use authorization or special recreation permit is an individual or small business concern (within the meaning of section 3 of the Small Business Act (15 U.S.C. 632)).
 (i)Exception from certain feesCommercial filming or commercial still photography shall be exempt from fees under this Act, but not from recovery of costs under subsection (c), if the activity—
 (1)is conducted by an entity that is a small business concern (within the meaning of section 3 of the Small Business Act (15 U.S.C. 632));
 (2)is conducted by a crew of not more than 3 individuals; and (3)uses only a camera and tripod.
								(j)Applicability to news gathering activities
 (1)In generalNews gathering shall not be considered a commercial activity. (2)Included activitiesIn this subsection, the term news gathering includes, at a minimum, the gathering, recording, and filming of news and information related to news in any medium..
 (b)Conforming amendmentsChapter 1009 of title 54, United States Code, is amended— (1)by striking section 100905; and
 (2)in the table of sections for chapter 1009 of title 54, United States Code, by striking the item relating to section 100905.
					IVWildlife and habitat conservation
			401.Amendments to Pittman-Robertson Wildlife Restoration Act
 (a)PurposeThe purpose of this section is to facilitate the construction and expansion of public target ranges, including ranges on Federal land managed by the Forest Service and the Bureau of Land Management.
 (b)Definition of public target rangeIn this section, the term public target range means a specific location that— (1)is identified by a governmental agency for recreational shooting;
 (2)is open to the public; (3)may be supervised; and
 (4)may accommodate archery or rifle, pistol, or shotgun shooting. (c)Amendments to Pittman-Robertson wildlife restoration act (1)DefinitionsSection 2 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669a) is amended—
 (A)by redesignating paragraphs (2) through (8) as paragraphs (3) through (9), respectively; and (B)by inserting after paragraph (1) the following:
							
 (2)the term public target range means a specific location that— (A)is identified by a governmental agency for recreational shooting;
 (B)is open to the public; (C)may be supervised; and
 (D)may accommodate archery or rifle, pistol, or shotgun shooting;. (2)Expenditures for management of wildlife areas and resourcesSection 8(b) of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669g(b)) is amended—
 (A)by striking (b) Each State and inserting the following:  (b)Expenditures for management of wildlife areas and resources (1)In generalExcept as provided in paragraph (2), each State;
 (B)in paragraph (1) (as so designated), by striking construction, operation, and inserting operation; (C)in the second sentence, by striking The non-Federal share and inserting the following:
							
 (3)Non-federal shareThe non-Federal share; (D)in the third sentence, by striking The Secretary and inserting the following:
							
 (4)RegulationsThe Secretary; and (E)by inserting after paragraph (1) (as designated by subparagraph (A)) the following:
							
 (2)ExceptionNotwithstanding the limitation described in paragraph (1), a State may pay up to 90 percent of the cost of acquiring land for, expanding, or constructing a public target range..
 (3)Firearm and bow hunter education and safety program grantsSection 10 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669h–1) is amended— (A)in subsection (a), by adding at the end the following:
							
 (3)Allocation of additional amountsOf the amount apportioned to a State for any fiscal year under section 4(b), the State may elect to allocate not more than 10 percent, to be combined with the amount apportioned to the State under paragraph (1) for that fiscal year, for acquiring land for, expanding, or constructing a public target range.;
 (B)by striking subsection (b) and inserting the following:  (b)Cost sharing (1)In generalExcept as provided in paragraph (2), the Federal share of the cost of any activity carried out using a grant under this section shall not exceed 75 percent of the total cost of the activity.
 (2)Public target range construction or expansionThe Federal share of the cost of acquiring land for, expanding, or constructing a public target range in a State on Federal or non-Federal land pursuant to this section or section 8(b) shall not exceed 90 percent of the cost of the activity.; and
 (C)in subsection (c)(1)— (i)by striking Amounts made and inserting the following:
								
 (A)In generalExcept as provided in subparagraph (B), amounts made; and (ii)by adding at the end the following:
								
 (B)ExceptionAmounts provided for acquiring land for, constructing, or expanding a public target range shall remain available for expenditure and obligation during the 5-fiscal-year period beginning on October 1 of the first fiscal year for which the amounts are made available..
 (d)Sense of congress regarding cooperationIt is the sense of Congress that, consistent with applicable laws (including regulations), the Secretary and the Secretary of Agriculture should cooperate with State and local authorities and other entities to carry out waste removal and other activities on any Federal land used as a public target range to encourage continued use of that land for target practice or marksmanship training.
 402.Wildlife and Hunting Heritage Conservation Council Advisory CommitteeThe Fish and Wildlife Coordination Act (16 U.S.C. 661 et seq.) is amended by adding at the end the following:
				
					10.Wildlife and Hunting Heritage Conservation Council Advisory Committee
 (a)EstablishmentThere is established the Wildlife and Hunting Heritage Conservation Council Advisory Committee (referred to in this section as the Advisory Committee) to advise the Secretary of the Interior and the Secretary of Agriculture (referred to in this section as the Secretaries) on wildlife and habitat conservation, hunting, and recreational shooting.
 (b)Duties of the advisory committeeThe Advisory Committee shall advise the Secretaries regarding— (1)implementation of the Recreational Hunting and Wildlife Resource Conservation Plan—A Ten-Year Plan for Implementation and any successor plans, in accordance with Executive Order 13443 (16 U.S.C. 661 note; relating to facilitation of hunting heritage and wildlife conservation);
 (2)increasing public awareness of, and support for, the Wildlife Restoration Program; (3)fostering wildlife and habitat conservation and ethics in hunting and shooting sports recreation;
 (4)stimulating the participation of sportsmen and sportswomen in the conservation and management of wildlife and habitat resources through outreach and education;
 (5)fostering communication and coordination among— (A)the Federal Government and State and tribal governments;
 (B)industry; (C)sportsmen and sportswomen who hunt and shoot;
 (D)wildlife and habitat conservation and management organizations; and
 (E)the public; (6)providing appropriate access to Federal land for recreational shooting and hunting; and
 (7)recommendations to improve implementation of Federal conservation programs that benefit wildlife, hunting, and outdoor recreation on private land.
							(c)Membership
							(1)Appointment
 (A)In generalThe Advisory Committee shall consist of not more than 16 discretionary members and 7 ex officio members.
 (B)Ex officio membersThe ex officio members are— (i)the Director of the United States Fish and Wildlife Service or a designated representative of the Director;
 (ii)the Director of the Bureau of Land Management or a designated representative of the Director; (iii)the Director of the National Park Service or a designated representative of the Director;
 (iv)the Chief of the Forest Service or a designated representative of the Chief; (v)the Chief of the Natural Resources Conservation Service or a designated representative of the Chief;
 (vi)the Administrator of the Farm Service Agency or a designated representative of the Administrator; and
 (vii)the Executive Director of the Association of Fish and Wildlife Agencies. (C)Discretionary membersThe discretionary members shall be appointed jointly by the Secretaries from at least one of each of the following:
 (i)State fish and wildlife management agencies. (ii)Wildlife and habitat conservation management organizations.
 (iii)Game bird hunting organizations. (iv)Waterfowl hunting organizations.
 (v)Big game hunting organizations. (vi)The tourism, outfitter, or guiding industry relating to hunting, fishing, and shooting sports.
 (vii)The hunting or shooting equipment retail industry. (viii)Tribal resource management organizations.
 (ix)Hunting, shooting, and fishing sports outreach and education organizations. (x)Women's hunting and fishing advocacy, outreach, or education organizations.
 (xi)Minority hunting and fishing advocacy, outreach, or education organizations. (xii)Veterans service organizations.
									(2)Terms
 (A)In generalExcept as provided in subparagraph (B), members of the Advisory Committee shall be appointed for a term of 4 years. Members shall not be appointed for more than 3 consecutive or nonconsecutive terms.
 (B)Terms of initial appointeesAs designated by the Secretaries at the time of appointment, of the members first appointed— (i)6 members shall be appointed for a term of 4 years;
 (ii)5 members shall be appointed for a term of 3 years; and (iii)5 members shall be appointed for a term of 2 years.
 (3)Preservation of public advisory statusNo individual may be appointed as a discretionary member of the Advisory Committee while serving as an officer or employee of the Federal Government.
							(4)Vacancy and removal
 (A)In generalAny vacancy on the Advisory Committee shall be filled in the manner in which the original appointment was made.
 (B)RemovalAdvisory Committee members shall serve at the discretion of the Secretaries and may be removed at any time for good cause.
 (5)Continuation of serviceEach appointed member may continue to serve after the expiration of the term of office to which such member was appointed until a successor has been appointed.
 (6)ChairpersonThe Chairperson of the Advisory Committee shall be appointed for a 3-year term by the Secretaries, jointly, from among the members of the Advisory Committee. An individual may not be appointed as Chairperson for more than 2 consecutive or nonconsecutive terms.
 (7)CompensationMembers of the Advisory Committee shall serve without compensation. (8)Travel expensesMembers of the Advisory Committee may be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of duties of the Advisory Committee.
							(9)Meetings
 (A)In generalThe Advisory Committee shall meet at the call of the chairperson, but not less frequently than twice annually.
 (B)Open meetingsEach meeting of the Advisory Committee shall be open to the public. (C)Prior notice of meetingsTimely notice of each meeting of the Advisory Committee shall be published in the Federal Register and be submitted to trade publications and publications of general circulation.
 (D)SubgroupsThe Advisory Committee may establish such workgroups or subgroups as the Advisory Committee deems necessary for the purpose of compiling information or conducting research.
 (10)QuorumA majority of the members of the Advisory Committee shall constitute a quorum. (d)Expenses, administrative support, technical services, and adviceThe Secretaries may provide for expenses, administrative support, technical services, and advice to the Advisory Committee that the Secretaries determine to be appropriate.
						(e)Annual report
 (1)RequiredNot later than September 30 of each year, the Advisory Committee shall submit a report to the Secretaries, the Committee on Natural Resources and the Committee on Agriculture of the House of Representatives, and the Committee on Energy and Natural Resources and the Committee on Agriculture, Nutrition, and Forestry of the Senate.
 (2)ContentsThe report required under paragraph (1) shall describe— (A)the activities of the Advisory Committee during the preceding year;
 (B)the reports and recommendations made by the Advisory Committee to the Secretaries during the preceding year; and
 (C)an accounting of actions taken by the Secretaries as a result of the recommendations. (f)Federal advisory committee ActThe Advisory Committee shall be exempt from the Federal Advisory Committee Act (5 U.S.C. App.)..
			VBows and wildlife management
			501.Bows in parks
 (a)In generalChapter 1049 of title 54, United States Code, is amended by adding at the end the following:
					
						104908.Bows in parks
 (a)Definition of not ready for immediate useThe term not ready for immediate use means— (1)a bow or crossbow, the arrows of which are secured or stowed in a quiver or other arrow transport case; and
 (2)with respect to a crossbow, uncocked. (b)Vehicular transportation authorizedThe Director shall not promulgate or enforce any regulation that prohibits an individual from transporting bows and crossbows that are not ready for immediate use across any System unit in the vehicle of the individual if—
 (1)the individual is not otherwise prohibited by law from possessing the bows and crossbows; (2)the bows or crossbows that are not ready for immediate use remain inside the vehicle of the individual throughout the period during which the bows or crossbows are transported across System land; and
 (3)the possession of the bows and crossbows is in compliance with the law of the State in which the System unit is located.. 
 (b)Clerical amendmentThe table of sections for chapter 1049 of title 54, United States Code, is amended by inserting after the item relating to section 104907 the following:
					104908. Bows in parks..
				502.Wildlife management in parks
 (a)In generalChapter 1049 of title 54, United States Code (as amended by section 501(a)), is amended by adding at the end the following:
					
						104909.Wildlife management in parks
 (a)Use of qualified volunteersIf the Secretary determines it is necessary to reduce the size of a wildlife population on System land in accordance with applicable law (including regulations), the Secretary may use qualified volunteers to assist in carrying out wildlife management on System land.
 (b)Requirements for qualified volunteersQualified volunteers providing assistance under subsection (a) shall be subject to— (1)any training requirements or qualifications established by the Secretary; and
 (2)any other terms and conditions that the Secretary may require. (c)DonationsThe Secretary may authorize the donation and distribution of meat from wildlife management activities carried out under this section, including the donation and distribution to Indian tribes, qualified volunteers, food banks, and other organizations that work to address hunger, in accordance with applicable health guidelines and such terms and conditions as the Secretary may require..
 (b)Clerical amendmentThe table of sections for chapter 1049 of title 54 (as amended by section 501(b)), United States Code, is amended by inserting after the item relating to section 104908 the following:
					104909. Wildlife management in parks..
				VIMiscellaneous
 601.Respect for treaties and rightsNothing in this Act or the amendments made by this Act— (1)affects or modifies any treaty or other right of any federally recognized Indian tribe; or
 (2)modifies any provision of Federal law relating to migratory birds or to endangered or threatened species.
 602.No priorityNothing in this Act or the amendments made by this Act provides a preference to hunting, fishing, or recreational shooting over any other use of Federal land or water.
 603.State authority for fish and wildlifeNothing in this Act— (1)authorizes the Secretary of Agriculture or the Secretary to require Federal licenses or permits to hunt and fish on Federal land; or
 (2)enlarges or diminishes the responsibility or authority of States with respect to fish and wildlife management.June 22, 2017Reported without amendment